Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 1 of 12
             Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 2 of 12




         5.       That I reside in Sussex County, New Jersey is a matter of public record plainly

discernable from, among other things, a simple Google search for my address, which quickly

reveals a link to a website containing an aerial view of my New Jersey home.1

         6.       In December of 2019, I received a letter from Plaintiff and his counsel that they

sent, via Federal Express, to my New Jersey residence. Attached to the letter was a draft

Verified Complaint that Plaintiff’s counsel prepared for filing in the Superior Court of New

Jersey, Bergen County. (Attached hereto as Exhibit A is a true and accurate copy of the letter

and draft complaint Plaintiff’s counsel sent to my New Jersey residence).

         7.       The only correspondence I received from Plaintiff or his counsel was at my New

Jersey residence.

         8.       I own an apartment in New York City, but I spend far fewer than 180 days of the

year at the apartment. Nonetheless, my ownership of that apartment is, upon information and

belief, the pretext for Plaintiff filing suit in this District.

         9.       The simple fact is that I am a New Jersey resident. I am registered to vote in New

Jersey, pay taxes as a New Jersey resident, hold a New Jersey driver’s license and my motor

vehicles are registered in New Jersey – facts that have remained unchanged for my entire adult

life except during the brief period between 1996 and 2001.

         10.      I own and operate a New Jersey corporation that operates a farm in New Jersey. I

pay my employees and pay and mail those bills from New Jersey.

         11.      My economic, political and social activities are all based in New Jersey.




         1
             https://virtualglobetrotting.com/map/andrew-napolitanos-house/view/google/


                                                      2
60509/0001-21261410v4
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 3 of 12
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 4 of 12




          EXHIBIT A
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 5 of 12
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 6 of 12
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 7 of 12
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 8 of 12
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 9 of 12
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 10 of 12
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 11 of 12
Case 1:20-cv-07445-VSB Document 6-2 Filed 09/15/20 Page 12 of 12
